1

2

3

4

5

6                         IN THE UNITED STATES DISTRICT COURT
7                               FOR THE DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,            )            In Equity No. C-125
                                          )            CV-N-73-125-MMD-WGC
10                   Plaintiff,           )
                                          )
11   WALKER RIVER PAIUTE TRIBE,           )
                                          )
12                  Plaintiff-Intervenor, )            ORDER TEMPORARILY MODIFYING
                                          )            WALKER RIVER DECREE
13               vs.                      )
                                          )
14   WALKER RIVER IRRIGATION DISTRICT, )
     a corporation, et al.                )
15                                        )
                     Defendants.          )
16                                        )
17
            Pursuant to the Order on Mandate (ECF #1516) and the Order of July 20, 2018 (ECF
18
     #1517), the Petition of Walker River Irrigation District for Temporary Modification of the
19

20   Walker River Decree in Accordance With the Report of the California State Water Resources

21   Control Board as Special Master (ECF #1249) has been granted.

22          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as
23
     follows:
24
            1.     Paragraph VIII of the Final Decree entered herein on April 15, 1936, as
25
     modified April 24, 1940, is temporarily amended by adding the following sentence at the end
26
     thereof:
27

28


                                                 -1-
1           “To the extent that owners of any such lands have elected to participate in the
            Walker River Irrigation District’s Stored Water Program as defined,
2
            described and conditioned in the Order Approving Temporary Changes (ECF
3
            #1248-2) and in the Order Denying Reconsideration and Modifying the
            Division’s Order Conditionally approving the Petitions (ECF #1248-14), the
4           Walker River Irrigation District may release up to a combined total of 25,000
            acre feet of such water so stored in said reservoirs, in the case of Bridgeport
5           Reservoir, from the outlet of said reservoir, including the East Walker River
            to the confluence of the Walker River and the Walker River to and
6
            encompassing Walker Lake, and in the case of Topaz Reservoir from the
7
            outlet of said reservoir, including the West Walker River to the confluence of
            the Walker River and the Walker River to and encompassing Walker Lake,
8           for purposes of fish and wildlife preservation and enhancement.”

9           2.       This temporary modification of paragraph VIII of said Decree is subject to and
10
     conditioned on compliance with the provisions of the California State Water Resources
11
     Control Board’s Report as Special Master filed herein on June 2, 2014 (ECF #1248-1; #1248-
12
     2; #1248-14).
13
            3.       This temporary modification of paragraph VIII of the Walker River Decree
14

15
     will terminate when the temporary changes provided for in the Order of the California State

16   Water Resources Control Board expire as provided in paragraph 1 of that Order (ECF #1248-

17   2), and upon such termination, the sentence added above to the end of paragraph VIII be, and
18
     hereby is, ipso facto deleted from paragraph VIII without any further action by the Court.
19
                        7th day of November
            Dated this ____                                      , 2018
20

21
                                                         By:
22
                                                                 United States District Judge
23

24

25

26

27

28


                                                   -2-
